Title: Dumas to the American Commissioners, 27[–30] June 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, June 27[–30], in French: I have written the Grand Pensionary that the treaty has arrived, and the Grand Facteur has approved my letter. June 28: The Grand Pensionary has set our interview for tomorrow morning. Last night came your packet of the 22nd, which I devoured with interest. I could not avoid the interview, having asked for it, but shall only let the treaty be read. June 29: I was politely received. He asked me to leave the treaty with him but, on my explaining my position, did not insist. There must be secret articles, he said; I disclaimed knowledge of any. When he pointed out that the treaty does not acknowledge independence, I replied that acknowledgement was implicit. He spoke of his high regard for Mr. Franklin and, guardedly, of his pleasure in the Franco-American rapprochement. I offered to show him the treaty as often as he wished, but he found that unnecessary. He seemed upset at being unable to show it to the Prince, who would then have shown it to Yorke, etc. June 30: The States meet tomorrow. Amsterdam, I am told, has borrowed three million florins—so much the less for Britain to get its hands on.>
